Appeal from an order of the Supreme Court at Special Term (Walsh, Jr., J.), entered September 26, 1980 in Warren County, which denied plaintiff’s motion for default judgment. The appeal should be dismissed. A notice of appeal was not timely filed in the County Clerk’s office and, accordingly, an appeal has not been properly taken to this court (CPLR 5515, subd 1; 5513, subd La]; 7 Weinstein-Korn-Miller, NY Civ Prac, par 5515.06). We have, nevertheless, examined the issue raised by plaintiff and, had a proper appeal been taken, we would affirm. Appeal dismissed, without costs. Mahoney, P. J., Kane, Main, Mikoll and Weiss, JJ., concur.